Citation Nr: 1208425	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  06-19 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUES

1.  Entitlement to higher initial ratings for lumbar degenerative disc disease, rated 20 percent prior to September 10, 2010, and 40 percent from then. 


2.  Entitlement to a total disability rating based on individual unemployability.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The Veteran performed active military service from February 1966 to February 1968.  

This appeal arises to the Board of Veterans' Appeals (Board) from a December 2005-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, that granted service connection for lumbar degenerative disc disease and assigned a 20 percent rating effective from March 24, 2005.  The Veteran appealed for a higher initial rating. 

The Board remanded the case in July 2010 for a fresh examination.  In December 2011, VA's Appeals Management Center (hereinafter: AMC) granted a 40 percent rating effective September 10, 2010.  The Veteran has continued his appeal for a higher initial rating. 

The United States Court of Appeals for Veterans Claims (Court) determined that where, as here, a claimant, or the record raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for a total disability rating based on individual unemployability (hereinafter referred to as TDIU).  Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009).  The Veteran has claimed that he cannot work due to low back pain.  The Board has therefore added a TDIU claim to page 1.  Further development is needed to properly adjudicate the TDIU claim.

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The reasons for REMAND are threefold: first, the recent VA compensation examination report of August-September 2010 is unclear as to meaning of a particular sentence.  The examiner stated, "The noted that he has had six incapacitating episodes during the last 12 month period due to his back pain."  Clarification of this statement would be helpful.

Second, the August-September 2010 VA compensation examination report is unclear as to the frequency and duration of any incapacitating episodes of intervertebral disc syndrome.  The examiner is asked to specifically address: (1) whether these incapacitating episodes had a total duration of at least 6 weeks during the past 12 months; or, (2) whether these incapacitating episodes had a total duration of at least 4 weeks, but less than 6 weeks during the past 12 months; or, (3) whether these incapacitating episodes had a total duration of at least 2 weeks, but less than 4 weeks during the past 12 months; or, (4) whether these incapacitating episodes had a total duration of at least one week, but less than 2 weeks during the past 12 months.  

Third, the record raises the issue of entitlement to TDIU.  TDIU may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a) (2009).  In this case, the TDIU claim has not been developed for Board review and is remanded in accordance with the Court's holding in Rice, supra.  

Accordingly, this case is remanded to the AMC for the following action:

1.  The AMC should return the claims file to the August-September 2010 examining VA physician for an addendum.  The physician is asked to do the following:

I.  Note a review of the claims file in the report. 

II.  Clarify the sentence: "The noted that he has had six incapacitating episodes during the last 12 month period due to his back pain."  

III.  The examiner is asked to specifically address: (1) whether these incapacitating episodes had a total duration of at least 6 weeks during the past 12 months; or, (2) whether these incapacitating episodes had a total duration of at least 4 weeks, but less than 6 weeks during the past 12 months; or, (3) whether these incapacitating episodes had a total duration of at least 2 weeks, but less than 4 weeks during the past 12 months; or, (4) whether these incapacitating episodes had a total duration of at least one week, but less than 2 weeks during the past 12 months.  

(Note: An "incapacitating episode" for VA rating purposes is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician).  

IV.  The examiner is asked to identify any associated neurologic abnormality.

V.  The examiner is asked to offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the veteran's service connected low back disability causes him to be unable to obtain and retain substantially gainful employment consistent with his educational background and occupational experience without regard to his age.

The Veteran may be re-examined if necessary.  If the specified physician is unavailable, a qualified substitute may be used.  

2.  Following development and adjudication of the TDIU claim, if the benefit is not granted, the AMC should submit it to the Director, Compensation and Pension Service, for extraschedular consideration in accordance with 38 C.F.R. § 4.16(b).  

3.  Following the above, the AMC should review all the relevant evidence and re-adjudicate the claims.  If the desired benefits are not granted, an appropriate supplemental statement of the case (SSOC) should be issued.  The Veteran and his representative should be afforded an opportunity to respond to the SSOC before the claims folder is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  If an examination is scheduled, failure to report for a scheduled examination, without good cause, may result in adverse consequences on the claim for benefits.  38 C.F.R. § 3.655(b) (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


